DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 08/23/2022. As directed by the amendment: claims 1, 7, and 13 have been amended and claims 1, 9, 12, 14, and 17 have been cancelled. Thus, claims 1-7, 10, 11, 13, 15, and 16 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 4-5, filed 08/23/2022, with respect to the rejection of claims 1, 7, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 7, and 13 under 35 U.S.C. 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Dorisio on 08/31/2022.
The application has been amended as follows: 
IN THE CLAIMS: the claims filed 08/23/2022 have been amended as follows (note that any unlisted claims remain as filed on 08/23/2022):
Cancelled claim 11.
In claim 13, line 6, deleted “the” and inserted -- a length of -- after “wherein the treatment area is a lesion having a length, and wherein”.

Allowable Subject Matter
Claims 1-7, 10, 13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art, alone or in combination, fails to teach or render obvious: a method including transferring a transient radiopaque material on a first balloon, the ends of the transient radiopaque material on the first balloon defining at least the ends of the treatment area, from the first balloon to the treatment area; and following the transferring step, providing a treatment to the treatment area, the treatment matching in length to the transient radiopaque material while on the first balloon. The closest prior art references include Sorajja et al. (US 2012/0330132 A1) and Dehdashtian (US 2007/0112422 A1) which fail to teach the claim limitations as persuasively argued by applicant on pg. 4-5 of the remarks filed 08/23/2022.
Regarding claims 7 and 13, the prior art, alone or in combination, fails to teach or render obvious: a method including using a first catheter / balloon to transfer a transient radiopaque material to the lesion; and using a second catheter including an inflatable balloon, contacting the treatment area directly using the inflatable balloon and providing a treatment matching in length to the lesion. The closest prior art references include Sahatjian (US 5,304,121) and Sorajja. Both Sahatjian and Sorajja fail to teach providing a treatment matching in length to the lesion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771